Citation Nr: 0605211	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  99-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for cervical spondylosis 
with degenerative disc disease, with radiculopathy, muscle 
twitching of the right hand and the left side of the neck.

2. Entitlement to service connection for an anxiety disorder, 
depression, forgetfulness, fatigue and sleep disturbance due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
1983, from November 1983 to November 1986, from December 1990 
to October 1991 and from June 1993 to September 1993, along 
with periods of service in the Army National guard through 
early 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board in January 2004, at which time it was remanded to the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Cervical spondylosis with degenerative disc disease, with 
radiculopathy, is related to service.  

2.  An anxiety disorder, depression, forgetfulness, fatigue 
and sleep disturbance are due to known clinical diagnoses and 
are not the manifestations of an undiagnosed illness.

3.  Anxiety disorder, depression, forgetfulness, fatigue and 
sleep disturbance are not shown during active service nor 
during ACDUTRA, and there is no competent medical evidence 
linking these disorders to a period of service.  




CONCLUSIONS OF LAW

1.  Cervical spondylosis with degenerative disc disease, with 
radiculopathy was incurred in service.  38 U.S.C.A. 1110, 
1131 (West 2002);  38 C.F.R. §§ 3.6(a), 3.159, 3.303, 3.304 
(2005). 

2.  An anxiety disorder, depression, forgetfulness, fatigue 
and sleep disturbance were not incurred in or aggravated by 
service, nor are they presumed to be related to service in 
the Persian Gulf.  38 U.S.C.A. §§ 101(2), (24), 1110, 1131, 
1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303, 
3.304, 3.317 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Cervical Spondylosis with Degenerative 
Disc Disease, with Radiculopathy, Muscle Twitching of the 
Right Hand and Left Side of the Neck

The veteran's claim on the aforementioned subject has been 
adjudicated on a direct basis and based on an undiagnosed 
illness the result of the Persian Gulf War.  Essentially, he 
claims that he sustained injuries to his neck in several 
large vehicle accidents during his service in the Gulf.  He 
also relates his neck diagnoses to the physical nature of his 
position in an infantry unit in the 1980s.  

This claim has been addressed, in part, as a claim for 
service connection for cervical spondylosis with degenerative 
disc disease, with radiculopathy, muscle twitching of the 
right hand and the left side of the neck due to undiagnosed 
illness.  This kind of service connection may be established 
for a Persian Gulf veteran who exhibit objective indications 
of chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006. 38 C.F.R. §3.317(a)(1).  There is no 
question that the veteran served in the Persian Gulf, so the 
next requirement for this kind of grant is that the veteran 
have a chronic disability resulting from an undiagnosed 
illness; here, he does not.  The diagnoses related to his 
complaints associated with his neck pain have been well 
documented in the record by both his private and VA medical 
examiners as significant degenerative changes at C5-6, and 
degenerative disc disease at the C5/6 level with spondylosis.  
In March 1997 VA neurological studies reported a one year 
history of right hand twitching. EMG and nerve conduction 
testing revealed right cervical radiculopathy, involving C7 
and C8.  Contemporaneous VA findings revealed degenerative 
disc disease of cervical spine.  Private and VA records 
through 2004 reveal cervical spondylosis and stenosis.  The 
veteran's claim for service connection for spondylosis with 
degenerative disc disease, with radiculopathy, muscle 
twitching of the right hand and the left side of the neck due 
to undiagnosed illness fails because he has confirmed 
diagnoses associated with this claim.  Since there is of 
record medical evidence attributing the veteran's cervical 
and right hand symptoms to a clinically diagnosed disorder, 
entitlement to service connection under 38 C.F.R. § 3.317 is 
not warranted.

Service connection may also be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110, 1131.  To prove service connection, a 
veteran must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 38 
U.S.C.A. §§ 1110;  38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).   

As noted above, the veteran meets the first requirement for 
service connection; he has a current disability associated 
with this cervical spine.  The next question is whether there 
is medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease.  

A review of the veteran's service medical records shows there 
is no evidence of any complaints, findings, or treatment 
referable to the cervical spine or the right hand.  An Army 
National Guard periodic physical examination record dated in 
November 1996, reported periodic right hand tingling.  Carpal 
tunnel syndrome versus outlet syndrome was offered as the 
clinical assessment.  Other Army National Guard medical 
records are absent for pertinent disability or complaints 
associated with cervical spondylosis with degenerative disc 
disease, with radiculopathy, muscle twitching of the right 
hand and the left side of the neck.  Cervical radiculopathy, 
degenerative disc disease, and spondylosis of the cervical 
spine are first shown in the mid- to late 1990's with reports 
of cervical stenosis thereafter.  This is negative evidence 
against the veteran's claim.  

The record contains positive evidence in this regard offered 
to show that the veteran was injured in service.  In 
statements from fellow servicemen of the veteran, it was 
reported that during service as part of the 159th MASH unit, 
while in transit from Iraq to Saudi Arabia while riding in a 
truck, the veteran sustained an injury when his head struck 
the roof of the cab when the vehicle was jarred.  Reportedly, 
the veteran complained of head and neck discomfort and he 
received conservative medical treatment for the injury.  At 
one point the veteran indicated that he thought he had been 
seriously injured in one of the accidents but due to 
circumstances beyond his control, he was unable to either 
report it or obtain medical treatment for it. This evidence 
is essentially consistent with the veteran's descriptions in 
his testimony and statements of what happened in service.  
There is no evidence in the file that indicates an 
intervening cause for the veteran's current diagnoses, and 
there is no reason to find the witness statements are not 
credible.  The Board concedes that he sustained such an 
injury in service and the second requirement for service 
connection is established.  

The third element of service connection requires a showing of 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Here, the veteran has 
submitted several statements from his private treatment 
providers to establish the connection of his current 
disabilities to the accidents he sustained in service.  In a 
May 2001 statement, a chiropractor reported the veteran's 
neck pain and stiffness complaints, and indicated that the 
veteran reported involvement in two motor vehicle accidents 
during the Persian Gulf War.  The chiropractor opined that it 
was more likely than not that one of the accidents was 
responsible for the degenerative disc disease and spondylosis 
visualized on radiographs.  In a statement from a private 
physician in June 2001, it was opined that X-rays had been 
reviewed, and that the degenerative changes seen were 
consistent with traumatic injury, the type of injury 
consistent with the accident described by the veteran.  The 
veteran was given a VA examination in July 2001.  During the 
examination of the joints, he complained of neck pain.  The 
medical history included the veteran's report of head trauma 
sustained in a motor vehicle accident in 1991.  The examiner 
reported the veteran had anterior and posterior spondylosis 
at C5-6 and there was no spinal stenosis or osteoarthritis.  
It was indicated that his neck pain was secondary to 
spondylosis of C5-6, and that his symptoms began after a neck 
injury in service in 1991.  There is no evidence in the 
claims folder that attributes the veteran's current cervical 
diagnoses with a cause other than the conceded in-service 
accidents.  

Accordingly, service connection for cervical spondylosis with 
degenerative disc disease, with radiculopathy is warranted.   

Anxiety and Depression, Forgetfulness, Fatigue and Sleep 
Disturbance

The veteran claims service connection for anxiety and 
depression, forgetfulness, fatigue and sleep disturbance as 
undiagnosed illnesses as a result of service in the Persian 
Gulf War.  The veteran's service during the Persian Gulf War 
is confirmed. 

The medical evidence of record shows that the veteran has had 
psychiatric evaluations by VA. In a March 1997 VA 
examination, the veteran's trouble sleeping, forgetfulness 
and sleeping episodes were reported.  The diagnosis was 
anxiety disorder, not otherwise specified, and insomnia 
related to the anxiety.   In an August 2001 VA examination, a 
depressive disorder with somatoform features was diagnosed.  
It was indicated that the disorder was the most likely cause 
of his concentration and memory complaints, and that that the 
depressive disorder was most likely contributing to his 
subjective discomfort and physical incapacity.  

In this regard, the symptoms reported, to include 
forgetfulness, fatigue, and seep disturbance have not 
resulted in a disability which can be said to be 
"undiagnosed." Diagnoses have been offered with regard to his 
symptoms, namely anxiety and depressive disorder.  In 
essence, the record provides medical evidence attributing the 
veteran's several symptoms to a clinically diagnosed 
disorder, and the requirements for entitlement to service 
connection under 38 C.F.R. § 3.317 are not met.  An 
undiagnosed illness referable to anxiety and depression, 
forgetfulness, fatigue and sleep disturbance is not shown.

The Board next considers the veteran's claim contemplating 
direct service connection.  A service Report of Medical 
History, dated in November 1986, notes the veteran's 
complaint of occasional difficulty falling asleep.  The 
remainder of the veteran's service medical records are absent 
for any psychiatric complaints, findings or treatment or any 
other pertinent pathology for that matter.  A periodic Army 
National Guard Report of Medical History in November 1996, 
reported that the veteran had nocturnal shortness of breath 
with anxiety that resolved upon awakening.  

With respect to the veteran's claim, medical evidence of a 
psychiatric disorder or disorders with attributable symptoms 
of forgetfulness, fatigue and sleep disturbance are first 
shown in 1997, many years after active service.  Further, 
there is no medical evidence linking the veteran's current 
anxiety or depressive disorder and related symptoms to his 
period of active service or a period of ACDUTRA, including 
the report of anxiety on nocturnal shortness of breath in 
November 1996.  

The Board is aware that the record includes lay testimony and 
statements linking the veteran's forgetfulness, fatigue and 
sleep disturbance to service, more particularly to his 
service in the Persian Gulf War.  However, this evidence is 
limited in probative value since lay persons are not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Here, the veteran does has special medical 
training as a practical nurse, he does not appear to have 
special medical training regarding psychiatric disorders.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In any event, after review of the record and it is concluded 
that anxiety and depression, forgetfulness, fatigue and sleep 
disturbance are not shown during active service or a period 
of ACDUTRA, nor is there competent medical evidence linking 
these disorders to service, and they are not the 
manifestations of an undiagnosed illness.  The weight of the 
evidence is against the veteran's claim.  

Service connection for anxiety and depression, forgetfulness, 
fatigue and sleep disturbance is not warranted on any basis.  

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify the veteran of (1) what information and evidence 
is needed to substantiate the claim; (2) which information 
the veteran is expected to provide to VA; and (3) which 
information VA will attempt to obtain on the veteran's 
behalf.  VA must also ask the veteran to submit to VA any 
pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The original rating decision on appeal was adjudicated in 
July 1998 which was before the law required this kind of 
notice.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Subsequent to remand by the Board in January 2004, a notice 
letter was sent to the veteran prior to the re-transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues 
were readjudicated in a Supplemental Statement of the Case 
was issued in July 2005 and this cured any defect in the 
initial timing of the notice letter.  

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. Moreover, neither the veteran nor his representative 
has alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The law places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the veteran's service medical records are on file and 
the RO has obtained all available post-service VA and private 
medical records identified by the veteran.  He was afforded 
hearings in June 2001 and May 2003.  For the reasons set 
forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  



ORDER

Service connection for cervical spondylosis with degenerative 
disc disease, with radiculopathy is granted.

Service connection for anxiety and depression, forgetfulness, 
fatigue and sleep disturbance due to undiagnosed illness is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


